DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The following amendment was approved by Representative Stephen J. Walder on May 7, 2021 via telephone conversation.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. 	(Currently amended) A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions that are executed by the at least one processor to cause the at least one processor to be configured to implement a plurality of heterogeneous computer executed causality models and a metaclassifier 
executing the plurality of heterogenous computer executed causality models, machine learning training operations, based on multi-dimensional drug profile training data comprising characteristic features of a plurality of drugs and adverse events (AEs), to train the computer executed  at least by processing 
analyzing a patient electronic medical record (EMR) to identify at least one of a listing of drugs being taken by a patient or a listing of AEs associated with the patient, generating a drug and AE pair based on at least one of the listing of drugs being taken by the patient or the listing of AEs associated with the patient, wherein at least one of the drug in the drug and AE pair is a drug selected from the listing of drugs, or the AE in the drug and AE pair is one of the AEs in the listing of AEs;
processing, by each computer executed causality model in the plurality of heterogenous computer executed causality models, drug information for the drug to generate a plurality of risk predictions for [[a]] the drug and AE pair, wherein each computer executed causality model generates a corresponding separate risk prediction, in the plurality of risk predictions, for the drug and AE pair, and wherein each of the risk predictions include at least one of a risk score or a risk label indicating a probability of the AE occurring with use of the drug;
providing, by the plurality of heterogenous computer executed causality models, the risk predictions
generating, by the metaclassifier, a single causality score value indicative of a probability of causality between the drug and the AE, of the drug and AE pair, based on the weighted aggregation of the risk predictions from the plurality of heterogenous causality models; and


2.	(Original) The method of claim 1, wherein outputting the single score comprises outputting detailed causal features via feature selection technology and statistics tests.

3.	(Previously presented) The method of claim 1, wherein generating the single
causality score value comprises:
weighting, by the metaclassifier, each risk prediction of the plurality of risk predictions from the plurality of heterogenous causality models based on a corresponding learned weight value for a heterogenous computer executed causality model learned by the metaclassifier through a machine learning process, to thereby generate weighted risk predictions; and
aggregating, by the metaclassifier, the weighted risk predictions to generate the single causality score value, wherein the metaclassifier applies different learned weight values to different risk predictions from different computer executed causality models in the plurality of heterogeneous computer executed causality models.

4.	(Previously presented) The method of claim 1, wherein the plurality of heterogeneous computer executed causality models comprise at least one of a chemical structure properties risk prediction computer executed model, a drug-drug interaction properties risk prediction computer executed model, a protein structure properties risk prediction computer executed model, a drug-food interaction risk prediction computer executed model, a drug-disease interaction risk prediction computer executed model, a temporal cues risk prediction computer executed model, or a dechallenge/rechallenge characteristics risk prediction computer executed model.

5.	(Original) The method of claim 1, further comprising:
	comparing, by the metaclassifier, the single causality score value to at least one threshold indicating a minimum causality score value required to identify a valid causality link between the drug and the adverse event; and
outputting, by the metaclassifier, an output indicating whether or not there is a valid causality link between the drug and the adverse event based on results of the comparison.

6.	(Currently amended) The method of claim 1, wherein analyzing [[a]] the patient EMR identifies a listing of drugs being taken by the patient, wherein the drug in the drug and AE pairing is a drug selected from the listing of drugs, and wherein the AE in the drug and AE pairing is one of a plurality of possible AEs for which the patient is being evaluated.

7.	(Currently amended) The method of claim 1, wherein analyzing [[a]] the patient EMR identifies a listing of AEs associated with the patient, wherein the AE in the drug and AE pairing is an AE selected from the listing of AEs, and wherein the drug in the drug and AE pairing is one of a plurality of potential drugs that may cause the AE as identified from at least one drug data source.

8.	(Original) The method of claim 1, wherein the method is performed for each of a plurality of drugs and for each of a plurality of AEs, and wherein each combination of a drug in the plurality of drugs with an AE in the plurality of AEs provides a pairing of the drug with the AE that is evaluated using the method.

9.	(Original) The method of claim 1, wherein outputting, by the metaclassifier, the single causality score value comprises outputting the single causality score value to a cognitive system to perform a cognitive operation based on the single causality score, and wherein the cognitive operation comprises at least one of providing decision support for diagnosing a medical condition of a patient, wherein the medical condition is associated with the AE in the drug and AE pair, or providing decision support for providing a treatment recommendation that comprises the drug in the drug and AE pair.  

10.	(Original) The method of claim 1, wherein outputting, by the metaclassifier, the single causality score value comprises transmitting a notification message to a computing system associated with a provider of the drug in the drug and AE pair, indicating a probability that the drug causes the AE, in response to the single causality score value meeting or exceeding a predetermined threshold value.

11.	(Currently amended) A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to implement a plurality of heterogeneous computer executed causality models and a metaclassifier 
execute , on each computer executed causality model in [[a]] the plurality of heterogenous computer executed causality models, machine learning training operations, based on multi-dimensional drug profile training data comprising characteristic features of a plurality of drugs and adverse events (AEs), to train the computer executed causality model to generate at least by processing 
analyze a patient electronic medical record (EMR) to identify at least one of a listing of drugs being taken by a patient or a listing of AEs associated with the patient, generating a drug and AE pair based on at least one of the listing of drugs being taken by the patient or the listing of AEs associated with the patient, wherein at least one of the drug in the drug and AE pair is a drug selected from the listing of drugs, or the AE in the drug and AE pair is one of the AEs in the listing of AEs;
process, by each computer executed causality model in the plurality of heterogenous computer executed causality models, drug information for the drug to generate a plurality of risk predictions for [[a]] the drug and AE pair, wherein each computer executed causality model generates a corresponding separate risk prediction, in the plurality of risk predictions, for the drug and AE pair, and wherein each of the risk predictions include at least one of a risk score or a risk label indicating a probability of the AE occurring with use of the drug;

generate, by the metaclassifier, a single causality score value indicative of a probability of causality between the drug and the AE, of the drug and AE pair, based on  the weighted aggregation of the risk predictions from the plurality of heterogenous causality models; and
output, by the metaclassifier, the single causality score value in association with information identifying the drug and AE pair.

12.	(Original) The computer program product of claim 11, wherein the computer readable program further causes the data processing system to output the single score at least by outputting detailed causal features via feature selection technology and statistics tests.

13.	(Previously presented) The computer program product of claim 11, wherein the computer readable program further causes the data processing system to generate the single causality score value at least by:
weighting, by the metaclassifier, each risk prediction of the plurality of risk predictions from the plurality of heterogenous causality models based on a corresponding learned weight value for a heterogenous computer executed causality model learned by the metaclassifier through a machine learning process, to thereby generate weighted risk predictions; and
aggregating, by the metaclassifier, the weighted risk predictions to generate the single causality score value, wherein the metaclassifier applies different learned weight values to different risk predictions from different computer executed causality models in the plurality of heterogeneous computer executed causality models.

14.	(Previously presented) The computer program product of claim 11, wherein the plurality of heterogeneous computer executed causality models comprise at least one of a chemical 

15.	(Original) The computer program product of claim 11, wherein the computer readable program further causes the data processing system to:
	compare, by the metaclassifier, the single causality score value to at least one threshold indicating a minimum causality score value required to identify a valid causality link between the drug and the adverse event; and
output, by the metaclassifier, an output indicating whether or not there is a valid causality link between the drug and the adverse event based on results of the comparison. 

16.	(Currently amended) The computer program product of claim 11, wherein the computer readable program further causes the data processing system to[[:]] analyze [[a]] the patient EMR to identify a listing of drugs being taken by the patient, wherein the drug in the drug and AE pairing is a drug selected from the listing of drugs, and wherein the AE in the drug and AE pairing is one of a plurality of possible AEs for which the patient is being evaluated.

17.	(Currently amended) The computer program product of claim 11, wherein the computer readable program further causes the data processing system to[[:]] analyze [[a]] the patient EMR to identify a listing of AEs associated with the patient, wherein the AE in the drug and AE pairing is an AE selected from the listing of AEs, and wherein the drug in the drug and AE pairing is one of a plurality of potential drugs that may cause the AE as identified from at least one drug data source.

18.	(Original) The computer program product of claim 11, wherein the operation of the data processing system is performed for each of a plurality of drugs and for each of a plurality of 

19.	(Original) The computer program product of claim 11, wherein the computer readable program further causes the data processing system to output, by the metaclassifier, the single causality score value at least by outputting the single causality score value to a cognitive system to perform a cognitive operation based on the single causality score, and wherein the cognitive operation comprises at least one of providing decision support for diagnosing a medical condition of a patient, wherein the medical condition is associated with the AE in the drug and AE pair, or providing decision support for providing a treatment recommendation that comprises the drug in the drug and AE pair.  

20.	(Currently amended) A data processing system comprising:
at least one processor; and
at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement a plurality of heterogeneous computer executed causality models and a metaclassifier 
execute , on each computer executed causality model in [[a]] the plurality of heterogenous computer executed causality models, machine learning training operations, based on multi-dimensional drug profile training data comprising characteristic features of a plurality of drugs and adverse events (AEs), to train the computer executed causality model to generate at least by processing 
analyze a patient electronic medical record (EMR) to identify at least one of a listing of drugs being taken by a patient or a listing of AEs associated with the patient, generating a drug and AE pair based on at least one of the listing of drugs being taken by the patient or the listing of AEs associated with the patient, wherein at least one of the drug in the drug and AE pair is a drug selected from the listing of drugs, or the AE in the drug and AE pair is one of the AEs in the listing of AEs;
process, by each computer executed causality model in the plurality of heterogenous computer executed causality models, drug information for the drug to generate a plurality of risk predictions for [[a]] the drug and AE pair, wherein each computer executed causality model generates a corresponding separate risk prediction, in the plurality of risk predictions, for the drug and AE pair, and wherein each of the risk predictions include at least one of a risk score or a risk label indicating a probability of the AE occurring with use of the drug;
provide, by the plurality of heterogenous computer executed causality models, the risk predictions
generate, by the metaclassifier, a single causality score value indicative of a probability of causality between the drug and the AE, of the drug and AE pair, based on  the weighted aggregation of the risk predictions from the plurality of heterogenous causality models; and
output, by the metaclassifier, the single causality score value in association with information identifying the drug and AE pair.






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowed. 
With regards to 35 USC 101, claims 1-20 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards an “abstract idea” in that an EMR can be analyzed to identify drugs being taken by the patient or identify listing of AE to generate drug and AE pairs. Further, the claims recite determining a causality score to measure the causality between a drug and an adverse drug event. However, with the use of machine learning models being trained with data sets including multi-dimensional drug profiles and the use of multiple machine learning models for the heterogenous causality models provides a practical application in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than the judicial exception under 2019 PEG: Step 2B analysis. For the aforementioned reasons, claims 1-20 are patent eligible under 35 USC 101.

In regards to the invention’s novelty, all of the previously recited references, including US 2006/0111847 A1 to Pearson, US 2014/0074509 A1 to Amarasingham, US 2018/0004902 A1 to Aronow, “A Fuzzy Recognition- Primed Decision Model…” to Ji et al., “Large –scale prediction of adverse drug reactions…” to Liu et al., US 2013/0179375 A1 to Tatonetti, and US 2017/0316175 A1 to Hu, do not teach the entirety of the claimed invention. Pearson teaches of pharmacovigilance in assessing co-morbid conditions when taking a drug and can consider factors such as “challenge/dechallenge” and genetic factors, but however does not teach of 

Additionally, AU 2015/213399 A1 to Maitra recites a pharmacovigilance system that processes medical data from medical records using natural language processing rules and semantic relationships to predict clinical decisions and provides quantification of risk. However, Maitra does not teach of structuring the extracted medical information into heterogenous causality models using different causality factors. 

Additionally, NPL “Methods for Causality Assessment of Adverse Drug Reactions” to Taofikat teaches of a general overview of past methods to determine causality between a drug and adverse .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686


/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686